


Exhibit 10.10


Director Compensation
  
Each director of A. Schulman, Inc. (the “Corporation”) who is not an employee of
the Corporation shall receive an annual retainer fee of $160,000 for attending
up to 24 meetings per fiscal year. For each meeting attended in excess of 24
meetings in a calendar year, each director shall receive an additional per
meeting fee of $1,500. Directors with significant additional duties shall
receive the following additional retainers: (i) $20,000 for the lead independent
director; (ii) $17,500 for the Audit Committee and Compensation Committee
chairperson; and (iii) $10,000 for all other committee chairpersons.
Non-employee directors are also eligible for grants under the Corporation’s
equity award plans.




